DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed 12/18/2020 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 10/19/2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16058758 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because  in both claims applicant discloses a device which comprises a focus controlling component configured to control a focus of a laser beam that induces plasmas that emit signals that control movement of an object or propagate in a desired direction.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16058758 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in both claims applicant discloses a device wherein the focus controlling component focus on multiple center of interests.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/058,758 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because  in both claims applicant discloses a device wherein the focus controlling component is configured to adjust the desired direction of the movement of the object OR propagation of the combined signal.
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/058,758 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in both claims applicant discloses a device wherein the focus controlling component is a phase mask.
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No.  16/058,758 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in both claims applicant discloses a device wherein the phase mask includes at least one spatial light modulator OR a computer spatial light modulator.
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/058,758 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in both claims applicant discloses a device wherein the phase mask includes at least one diffraction grating OR multiple diffraction gratings.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/058,758 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in both claims applicant discloses a device wherein the phase mask includes multiple 
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/058,758 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in both claims applicant discloses a device wherein the focus controlling component includes a computer-controlled beam rasterizer. .
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 and 13 of copending Application No. 16/058,758 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in both claims applicant discloses a system comprising a laser source configured to generate and output a laser beam; and a focus controlling component configured to control a focus of the laser beam to have a focal pattern including focal points in an unenclosed medium, wherein the laser beam induces plasmas, and wherein the respective plasmas emit signals that are directed to an object OR propagate in a desired direction. Claim 13 in the instant application discloses a medium that is water and in claim 11 of U.S. Patent No. 16058758, the laser passes through water. 
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No.  16/058,758 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in both claims applicant discloses a system wherein the focus controlling component is a phase mask.
Claim 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/058,758 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other in both claims applicant discloses a system wherein the focus controlling component includes a computer-controlled beam rasterizer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The terms "ranging" and “about” in claim 2 is a relative term which renders the claim indefinite. The terms "ranging" and “about”  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Regarding claim 2, applicant discloses “respective intensities ranging from about 10 joules to about 100 joules”, however the terms "ranging" and “about” are relative terms and are not properly defined in the application. These terms are open to interpretation, for example applicant’s interpretation of “about” could be different than the readers. Therefore these terms render the claim unclear to one of ordinary skill in the art. For examination purposes examiner will interpret the limitation to be between 10-100 joules. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 8, 11-14 and 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (Pub. No.: US 2018/0178322) in view of Nagano (WO 2017195673; citations are from attached machine translation) and further in view of Clough (Encoding terahertz signatures into laser-induced plasma acoustic waves) and still further in view of Lim (KR 20180018233; citations are from attached machine translation)

Regarding claim 1, Lu teaches a device comprising: a focus controlling component configured to control a focus of a laser beam (Fig. 3a, 131; paragraph [18], lines 3-6) 
Lu does not teach to have respective focal points simultaneously surround an object, wherein the laser beam induces respective plasmas at the respective focal points, and wherein the respective plasmas emit respective acoustic pressure waves that control movement of the object.
Nagano, in the same field of endeavor teaches respective focal points simultaneously surrounding an object. (Fig. 3, 141, paragraph [37], lines 1-5, paragraph [36], lines 1-2) Nagano teaches a phase mask 141 that is formed with a diffraction grating that splits the beam into several beams and is directed to a multi-core optical fiber, thus respective focal points are simultaneously surrounding the multi-optical fiber when the laser is making contact with the multi-core optical fiber. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Lu to incorporate respective focal points simultaneously surrounding an object as taught by Nagano in order to easily manufacture the grating with good reproducibility. (Paragraph [5], lines 4-5)
The combination of Lu and Nagano do not teach… wherein a laser beam that induces respective plasmas …, and wherein the respective plasmas emit respective acoustic pressure waves that control movement of the object.
Clough, in the same field of endeavor, does teach a laser beam that induces respective plasmas… (Abstract, line 1), and wherein the respective plasmas emit respective acoustic pressure waves (Section 3, paragraph 2, lines 1-2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Lu and Nagano to incorporate laser beam induced plasmas that emit acoustic pressure waves as taught by Clough in order to demonstrate remarkable and 
The combination of Lu, Nagano and Clough do not teach… acoustic pressure waves that control movement of the object.
Lim, in the same field of endeavor teaches acoustic pressure waves that control movement of the object. (Page 4, paragraph [12], lines 4-5, page 7, paragraph [4], line 2-3) It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Lu, Nagano and Clough to incorporate the control movement of the object as taught by Lim in order to improve the quantitative and qualitative processing performance. (Page 7, paragraph [4], line 1)

Regarding claim 4, the combination of Lu, Nagano, Clough and Lim teaches the device of claim 1. Lu teaches a focus controlling component that is configured to control the focus of the laser beam. (131, paragraph [18], lines 3-6)
Lu does not teach… respective acoustic pressure waves emitted by the respective plasmas at the respective focal points that cause the object to move in desired direction.
Clough in the same field of endeavor teaches the respective acoustic pressure waves emitted by the respective plasmas. (Section 3, paragraph 2, lines 1-2) It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Lu to incorporate the respective acoustic pressure waves emitted by the respective plasmas as taught by Clough in order to ionize the gas and launch the acoustic wave. (Abstract, lines 3-4)
The combination of Lu and Clough does not teach… respective focal points that cause the object to move in desired direction.
Nagano, in the same field of endeavor teaches respective focal points. (Fig. 3, 141, paragraph [37], lines 1-5, paragraph [36], lines 1-2) It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the combination of  Lu and Clough to incorporate respective intensities at respective focal points surrounding an object in an unenclosed medium as taught by Nagano in order to easily manufacture the grating with good reproducibility. (Paragraph [5], lines 4-5)
The combination of Lu, Clough and Nagano do not teach… a method that cause the object to move in a desired direction.
Lim, in the same field of endeavor teaches a method that causes the object to move in a desired direction. (Page 4, paragraph [12], lines 4-5, page 7, paragraph [4], line 2-3) It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the combination of Lu, Clough and Nagano to incorporate a method that causes the object to move in a desired direction as taught by Lim in order to improve the quantitative and qualitative processing performance.(Page 7, paragraph [4], line 1)
Regarding claim 19, claim 19 is rejected under the same reasons as claim 4.


Regarding claim 5, the combination of Lu, Nagano, Clough and Lim teaches the device of claim 4. Lu teaches the focus controlling component configured to control the focus of the laser beam… (Fig. 3a, 131; paragraph [18], lines 3-6).
The combination of Lu, Nagano and Clough does not teach… a method to adjust the desired direction of movement of the object. 
Lim, in the same field of endeavor teaches a method to adjust the desired direction of movement of the object. (Page 4, paragraph [12], lines 4-5, page 7, paragraph [4], line 2-
Regarding claim 20, claim 20 is rejected under the same reasons as claim 5.

Regarding claim 6, the combination of Lu, Nagano, Clough and Lim teaches the device of claim 1. Lu teaches a focus controlling component … (Fig. 3a, 131; paragraph [18], lines 3-6).
The combination of Lu, Clough and Lim does not teach… a phase mask.

Nagano, in the same field of endeavor teaches a phase mask. (Fig. 3, 141, paragraph [37], lines 1-5, paragraph [36], lines 1-2) It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the combination of Lu, Clough and Lim to incorporate a phase mask as taught by Nagano in order to input the laser light output from the cylindrical lens and generate the diffracted light. (Paragraph [37], lines 1-3)
Regarding claim 14, claim 14 is rejected under the same reasons as claim 6.
Regarding claim 8, the combination of Lu, Nagano, Clough and Lim teaches the device of claim 1.
The combination of Lu, Clough and Lim does not teach… a phase mask that includes at least one diffraction grating.
Nagano in the same field of endeavor teaches a phase mask that includes at least one diffraction grating. (Fig. 3, 141, paragraph [37], lines 1-5, paragraph [36], lines 1-2) It would have been obvious to one of ordinary skill in the art at the time the invention was 

Regarding claim 11, Lu teaches a system comprising: a laser source configured to generate and output a laser beam (Paragraph [3], lines 3-4, Paragraph [17], lines 1-4); and a focus controlling component configured to control a focus of the laser beam…. (Paragraph [22], lines 1-7) 
Lu does not teach …to have a focal pattern including respective focal points simultaneously surrounding an object in an unenclosed medium, wherein a laser beam that induces respective plasmas at the respective focal points, and wherein the respective plasmas emit respective acoustic pressure waves that control movement of the object in the unenclosed medium. 
Nagano, in the same field of endeavor teaches respective focal points simultaneously surrounding an object in an unenclosed medium. (Fig. 3, 141, paragraph [37], lines 1-5, paragraph [36], lines 1-2) Nagano teaches a phase mask 141 that is formed with a diffraction grating that splits the beam into several beams and is directed to a multi-core optical fiber, thus respective focal points are simultaneously surrounding the multi-optical fiber when the laser is making contact with the multi-core optical fiber. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Lu to incorporate respective focal points simultaneously surrounding an object in an unenclosed medium as taught by Nagano in order to easily manufacture the grating with good reproducibility. (Paragraph [5], lines 4-5)
The combination of Lu and Nagano does not teach… a laser beam that induces respective plasmas wherein the respective plasmas emit respective acoustic pressure waves 
Clough, in the same field of endeavor does teach a laser beam that induces respective plasmas… (Abstract, line 1), and wherein the respective plasmas emit respective acoustic pressure waves (Section 3, paragraph 2, lines 1-2) It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the combination of Lu and Nagano to incorporate laser beam induced plasmas that emit acoustic pressure waves as taught by Clough in order to demonstrate remarkable and unique abilities for imaging and chemical identification with the additional ability to penetrate many optically opaque barriers (Introduction, line 1).
The combination of Lu, Nagano and Clough do not teach… acoustic pressure waves that control movement of the object in the unenclosed medium.
 Lim, in the same field of endeavor, teaches acoustic pressure waves that control movement of the object in an unenclosed medium. (Page 4, paragraph [12], lines 4-5, page 7, paragraph [4], line 2-3) It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Lu, Nagano and Clough to incorporate the control movement of the object in an unenclosed medium as taught by Lim in order to improve the quantitative and qualitative processing performance.(Page 7, paragraph [4], line 1)




Regarding claim 12, the combination of Lu, Nagano, Clough and Lim teaches the system of claim 11. 
 The combination of Lu, Nagano and Lim does not teach… wherein the unenclosed medium is air.
Clough in the same field of endeavor teaches air being the unenclosed medium. (Abstract, lines 3-4) It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified Lu, Nagano and Lim to incorporate a unenclosed medium of air as taught by Clough in order to ionize the gas and launch the acoustic waves. (Abstract, lines 3-4)

Regarding claim 13, the combination of Lu, Nagano, Clough and Lim teaches the system of claim 11. 
The combination of Lu, Nagano and Lim does not teach… wherein the unenclosed medium is water. 
Clough in the same field of endeavor teaches water being the unenclosed medium. (introduction, lines 6-9) It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified Lu, Nagano and Lim to further incorporate a unenclosed medium of water as taught by Clough in order to launch the acoustic wave. (Abstract, lines 3-4)

Regarding claim 17, Lu teaches a method comprising:  generating a laser beam (Paragraph [3], lines 3-4, Paragraph [17], lines 1-4); controlling a focus of the laser beam…. (Paragraph [22], lines 1-7) 
Lu does not teach …such that the laser beam has respective intensities at respective focal points simultaneously surrounding an object in an unenclosed medium; passing the 
Nagano, in the same field of endeavor teaches respective intensities at respective focal points simultaneously surrounding an object in an unenclosed medium. (Fig. 3, 141, paragraph [37], lines 1-5, paragraph [36], lines 1-2) Nagano teaches a phase mask 141 that is formed with a diffraction grating that splits the beam into several beams and is directed to a multi-core optical fiber, thus respective focal points are simultaneously surrounding the multi-optical fiber when the laser is making contact with the multi-core optical fiber. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Lu to incorporate respective intensities at respective focal points simultaneously surrounding an object in an unenclosed medium as taught by Nagano in order to easily manufacture the grating with good reproducibility. (Paragraph [5], lines 4-5)
Nagano does not teach… passing the laser beam through the unenclosed medium to induce respective plasmas
Clough, in the same field of endeavor does teach passing the laser beam through the unenclosed medium to induce respective plasmas (Abstract, line 1), wherein the respective plasmas emit respective acoustic pressure waves (Section 3, paragraph 2, lines 1-2) It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the combination of Lu and Nagano to incorporate laser beam induced plasmas that emit acoustic pressure waves as taught by Clough in order to demonstrate remarkable and unique abilities for imaging and chemical identification with the additional ability to penetrate many optically opaque barriers. (Introduction, lines 1-2)
The combination of Lu, Nagano and Clough do not teach… acoustic pressure waves that control movement of the object. 
Lim, in the same field of endeavor, teaches acoustic pressure waves that control movement of the object in an unenclosed medium. (Page 4, paragraph [12], lines 4-5, page 7, paragraph [4], line 2-3) It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the combination of Lu, Nagano and Clough to incorporate the control movement of the object in an unenclosed medium as taught by Lim in order to improve the quantitative and qualitative processing performance.(Page 7, paragraph [4], line 1)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lu, in view of Nagano, Clough and Lim, as applied to claims 1 above, and further in view of Lawrence (U.S Patent No.: 6,713,716)

Regarding claim 2, the combination of Lu, Nagano, Clough and Lim teaches the device of claim 1.
The combination of Lu, Clough and Lim does not teach… such that the laser beam has respective intensities ranging from about 10 joules to about 100 joules at the respective focal points.
Nagano, in the same field of endeavor, teaches such that the laser beam has respective intensities at the respective focal points. (Fig. 3, 141, paragraph [37], lines 1-5, paragraph [36], lines 1-2, paragraph [4], lines 1-2) It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the combination of Lu, Clough and Lim to include respective intensities at the respective 
The combination of Lu, Clough, Lim and Nagano teach the invention as claimed but do not explicitly teach intensities ranging from about 10 joules to about 100 joules.
Lawrence, in the same field of endeavor teaches intensities ranging from about 10 joules to about 100 joules. (Col.2, lines 7-9) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified the combination of Lu, Clough, Lim and Nagano to incorporate intensities ranging from about 10 joules to about 100 joules as taught by Lawrence in order to have enough power in the laser to perform task. 


Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lu, in view of Nagano, Clough and Lim, as applied to claims 1 above, and further in view of Plewa (WO 2006063335)
Regarding claim 3, the combination of Lu, Nagano, Clough and Lim teaches the device of claim 1.  Lu teaches a focus controlling component that is configured to control the focus of the laser beam… (Fig. 3a, 131; paragraph [18], lines 3-6).
Lu does not teach……such that the respective acoustic pressure waves emitted by the respective plasmas at the respective focal points cause the object to levitate. 
Nagano, in the same field of endeavor teaches respective focal points. 
The combination of Lu and Nagano does not teach …such that the respective acoustic pressure waves emitted by the respective plasmas … cause the object to levitate. 
Clough, in the same field of endeavor, teaches the respective acoustic pressure waves emitted by the respective plasmas… (Section 3, paragraph 2, lines 1-2) It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Lu and Nagano to incorporate the teaching of the respective acoustic pressure waves emitted by the respective plasmas as taught by Clough in order to demonstrate remarkable and unique abilities for imaging and chemical identification with the additional ability to penetrate many optically opaque barriers (Introduction, lines 1-2).
The combination of Lu, Clough and Nagano do not teach… a method that causes the object to levitate. 
Plewa, in the same field of endeavor, teaches a method that cause the object to levitate (Paragraph [10], lines 4-5).It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the combination of Lu, Clough and Nagano to incorporate the levitation of objects as taught by Plewa in order to minimize cross contamination. (Paragraph [10], lines 4-9)
Regarding claim 18, claim 18 is rejected under the same reasons as claim 3.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lu, in view of Nagano, Clough and Lim, as applied to claim 1, and further in view of Gaylord (US 2001005121)
Regarding claim 9, the combination of Lu, Nagano, Clough and Lim teaches the device of claim 6. 
The combination of Lu, Nagano, Clough and Lim does not teach… wherein the phase mask includes multiple diffraction gratings that are configured to control the focus of the laser beam such that the respective focal points form a fractal focal pattern. 
Gaylord, in the same field of endeavor does teach wherein the phase mask includes multiple diffraction gratings (Paragraph [5], lines 5-8) that are configured to control the focus of the laser beam such that the respective focal points form a fractal focal pattern. (Paragraph [19], lines 1-8) It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the combination of Lu, Nagano, Clough and Lim to incorporate a phase mask that includes multiple diffraction gratings that are configured to control the focus of the laser beam such that the respective focal points form a fractal focal pattern as taught by Gaylord in order to reduce the cost and labor. (Paragraph [5], lines 10-11)

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lu, in view of Nagano, Clough and Lim, as applied to claims 1 and 11 above, and further in view of Frugier (EP 3109687; all citations are based on the provided machine translation)
Regarding claim 15, the combination of Lu, Nagano, Clough and Lim teaches the device of claim 14.
The combination of Lu, Nagano, Clough and Lim does not teach… a phase mask that includes at least one of a liquid crystal spatial light modulator, an etch crystal, and a deformable mirror. 
Frugier in the same field of endeavor teaches a phase mask that includes at least one of a liquid crystal spatial light modulator, an etch crystal, and a deformable mirror. (Paragraph [108]) It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the combination of Lu, Nagano, Clough and Lim to incorporate a phase mask that includes at least one of a liquid crystal spatial light modulator, an etch crystal, and a deformable mirror as taught by Frugier in order to lower cost of manufacture. (Paragraph [104]) 

Regarding claim 7, the combination Lu, Nagano, Clough and Lim teaches the device of claim 1.
The combination of Lu, Nagano, Clough and Lim does not teach… a phase mask that includes at least one spatial light modulator. 
Frugier in the same field of endeavor teaches a phase mask that includes at least one spatial light modulator. (Paragraph [108], last sentence) It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the combination of Lu, Nagano, Clough and Lim to incorporate a phase mask that includes at least one spatial light modulator as taught by Frugier in order to be advantageous in imaging systems. (Paragraph [108])

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Nagano, Clough and Lim as applied to claims 1 and 11 above, and further in view of Towner (Pub No.: US 2006/0023060 A1)
Regarding claim 10, the combination of Lu, Nagano, Clough and Lim teaches the device of claim 1. Lu teaches a focus controlling component … (Fig. 3a, 131; paragraph [18], lines 3-6).
The combination of Lu, Nagano, Clough and Lim does not teach… a computer-controlled beam rasterizer. 
Towner in the same field of endeavor teaches a computer-controlled beam rasterizer. (Fig.6, 416, paragraph [32], lines 10-11) It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the combination of Lu, Nagano, Clough and Lim to incorporate a computer-controlled beam rasterizer as 
Regarding claim 16, claim 16 is rejected under the same reason as claim 10.





Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive.
Applicant argued that a motivation to combine the references is lacking.  Examiner respectfully disagrees.  The MPEP states several exemplary rationales that may support a conclusion of obviousness, including the rationale of combining prior art elements according to known methods to yield predictable results.  As stated previously, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in the prior art because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately with predictable results.  Therefore, Examiner finds Applicant's argument non-persuasive.  
In response to applicants argument in paragraph 5, applicant argues that the motivation to combine Lu and Nagano is lacking because why would a skilled artesian modify Lu with the teachings of Nagano when Lu's laser processing device and method does not utilize using a grating on the workpiece. A person having ordinary skill in the art would want to modify Lu’s focus controlling component to have respective focal points surrounding an object by means of a phase mask that is formed with an uneven grating 

Appl. No. 16/136,600Docket No.: 103888Response to Office Action of October 19, 2020 In response to applicants argument in paragraph 6, applicant argues the Office is silent on any reasoning beyond Page 7, paragraph [4], line 1, which merely states, "the elastic waves may be deformable." Applicant further argues the Office is silent as to why a skilled artisan would combine Lim with the teachings of Lu, Nagano, and Clough when Lu does not teach or suggest using elastic waves on the workpiece. The elastic wave mentioned may be a surface acoustic wave such as a standing surface acoustic wave (SSAW), a surface acoustic wave, a bulk acoustic wave, or the like (Lim: Page.7, paragraph 4) and because applicant discloses that an acoustic pressure wave controls the movement a skilled person in the art would be motivated to combine the teachings of Lu, Nagano, and Clough with Lim to incorporate the control movement of the object in this case an acoustic pressure wave as taught by Lim to improve the quantitative and qualitative processing performance to have better and more accurate control. 

In response to applicant’s argument in paragraph 7, applicant disagrees that Nagano teaches respective focal points surrounding an object. Nagano teaches a laser light that interferes in the photosensitive region of the multi-core optical fiber to form a grating in the photosensitive region of the multi-core optical fiber. (See paragraph [0037]). The laser light in Nagano only has focal points on one side of the multi-core optical fiber. In order to have focal points on other regions of the multi-core optical fiber, the multi-core optical fiber is rotated about the central axis on the stage using the fixing jig. (See paragraph [0038] and FIG. 4). Nagano teaches respective focal points simultaneously surrounding an object as seen in the prior art rejection above. The phase mask 141 that includes diffraction grating allows the beam to be split into multiple beams and directed to a multi-core optical fiber which surrounds the multi-core optical fiber. The fixing jig 152 and stage 151 allows the multi-core optical fiber to rotate about the central axis for movement of the multi-core optical fiber but nonetheless without the jig and stage the respective focal point still simultaneously surround the multi-core optical fiber on all sides, henceforth the grounds for rejection still stands. It is noted by examiner that applicant has added the term “simultaneously” to claim 1, however this does not overcome the prior art rejection because it is understood that with the diffraction grating it would be inherent that the focal points would simultaneously surround an object at one point in time since the laser is being directed towards an object. Applicant admits in the remarks that “The laser light in Nagano only has focal points on one side of the multi-core optical fiber.”, examiner interprets that because the laser is directed to that point at the time the laser would surround that side however if the multi-core optical fiber was replaced with another object the laser would be directed towards the object and at the point the laser is directed the focal points would still surround the object simultaneously at the point it is directed to.

In response to applicant’s argument in paragraphs 9-10, applicant argues using an AC voltage to produce surface acoustic waves to move an object (i.e., the workpiece in Lu) would render Lu unsatisfactory for the intended purpose of precision laser processing workpiece objects. As such, claim 1 is not obvious over Lu in view of Nagano, Clough, and Lim. Applicant argues that the combination of the teachings of Lim with Lu would provide no reasonable expectation of success. Examiner respectfully disagrees because using a AC voltage to produce surface acoustic waves would not render Lu unsatisfactory because Lu states the laser beam focused on a workpiece can be applied 

In response to applicant’s argument in paragraph 11, applicant has revised claim 2 to state that the "laser beam has respective intensities ranging from about 10 joules to about 100 joules." This claim still fails to overcome prior art and claim rejection as noted above in detailed action. 

In response to applicant’s argument in paragraph 12, applicant reiterates the arguments set forth in paragraphs 5-10 and submits that for the same reasons, claims 4-6, 8, 11-14, 17, 19, and 20 are also allowable. As detailed above for responses to paragraphs 5-10 examiner finds Applicant's argument non-persuasive. Examiner incorporates the response from paragraphs 5-10 above in response to this argument. 


In response to applicant’s argument in paragraphs 13-16, applicant argues that the Office is silent as to why a skilled artisan would combine Plewa with Lu when Lu does not teach levitating a workpiece. Therefore, Office's reasoning is based entirely on a conclusory statement and is not sufficient to establish a prima facie case of obviousness. Plewa disclose “laser beams are employed to effectively levitate the objects, manipulation can occur in sealed chambers, minimizing or eliminating cross-contamination. Furthermore, manipulation of living or inanimate matter with light is extremely gentle, minimizing concerns about damage to particles. Also, a holographic laser manipulation system can be used in either a user-interactive mode or can be programmed for a virtually unlimited set of manipulation tasks.” (Paragraph 10) Plewa discloses, minimizing or eliminating cross-contamination and minimizing concerns about damage to particles this is advantageous and analogous to Lu in order to avoid non-intended damages to the workpiece, henceforth making the process more efficient by avoiding damages and staring over. This would motivate someone with ordinary skill in the art to combine Lu and Plewa in order to have less non-intended damages and cross-contamination (bacteria, disease, etc.) thus avoiding making the whole process more efficient. Applicant argued that a motivation to combine the references is lacking.  Examiner respectfully disagrees. The MPEP states several exemplary rationales that may support a conclusion of obviousness, including the rationale of combining prior art elements according to known methods to yield predictable results.  As stated previously, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in the prior art because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately with predictable results.  Therefore, Examiner finds Applicant's argument non-persuasive.

In response to applicant’s argument in paragraphs 18-19, applicant reiterates the arguments set forth in paragraphs 5-10 and submits that for the same reasons, claim 9 is also allowable. As detailed above for responses to paragraphs 5-10 examiner finds Applicant's argument non-persuasive. Examiner incorporates the response from paragraphs 5-10 above in response to this argument.

In response to applicant’s argument in paragraphs 18-19, applicant reiterates the arguments set forth in paragraphs 5-10 and submits that for the same reasons, claims 7 and 15 are also allowable. As detailed above for responses to paragraphs 5-10 examiner finds Applicant's argument non-persuasive. Examiner incorporates the response from paragraphs 5-10 above in response to this argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645